PER CURIAM.
Ricky Lee Jones, a Virginia inmate, appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2000) complaint under 28 U.S.C.A. § 1915A (West Supp.2000). We have reviewed the record and the district court’s opinion and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. Jones v. Baskerville, No. CA-00-1368-A (E.D.Va. Sept. 12, 2000).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Although the district court’s order is marked as "filed” on September 11, 2000, the district court’s records show that it was entered on the docket sheet on September 12, 2000. Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is the date that the order was entered on the docket sheet that we take as the effective date of the district court’s decision. Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.1986).